 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

931 West Walker St., Milwaukee, WI, more fully described
in Attachment A.

Case No. dom $l7

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

931 West Walker St., Milwaukee, WI, more fully described in Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
mi evidence of a crime;
mi contraband, fruits of crime, or other items illegally possessed;
mi property designed for use, intended for use, or used in committing a crime;
mi a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 21, United States Code, Sections 841(a)(1), 846, and 843(b) and Title 18, United States Code,
Sections 1956(h), and 2

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Michael Saddy, DEA Task Force Officer
Printed Name and Title

Sworn to before me and signed in my presence: Ss
Date: Sanna LO, ZO2D A Call

Judge's signature

6?
GI

  

City and State: Milwaukee Wistonsi0819-WEC Filed 02#
ATTACHMENT A

931 West Walker Street in Milwaukee, WI, to include all associated vehicles parked on
the premises, the associated garage and outbuildings at this address. This property is a
single-family residence located on West Walker Street, one residence east of South 10®
Street on the south side of the street. The residence has cream color siding with a brown
roof. The front door is located off the sidewalk on West Walker Street with a small wooden
porch leading up to the door. The numbers “931” are affixed to the left of the door.
Another door is located on the east side of the residence with a small wooden porch leading
up to the door. A wooden fence on the north side of the residence attaches to a chain link
fence. A camera on the east side of the residence faces south. A four-car cream colored
garage is located to the south of the residence. The numbers “931” are affixed to a brown
post attached to the garage. The garage attaches to the alley on the south of the residence.

 

Case 2:20-mj-00819-WEC Filed 02/18/20 Page 2 of 4 Document 1
 

ATTACHMENT B
Items To Be Seized

Paraphernalia associated with the manufacture and distribution of controlled substances
including but not limited to materials and items used for packaging, processing, diluting,
weighing, and distributing controlled substances;

Duffel, canvas bags, suitcases, safes, or other containers to hold or transport controlled
substances and drug trafficking related items and proceeds;

Proceeds of drug trafficking activities, such as United States currency, precious metals,
financial instruments, and jewelry, and documents and deeds reflecting the purchase or
lease of real estate, vehicles, precious metals, jewelry or other items obtained with the
proceeds from drug trafficking activities;

Firearms, including pistols, handguns, shotguns, rifles, assault weapons, machine guns,
magazines used to hold ammunition, silencers, components of firearms including laser
sights and other components which can be used to modify firearms, ammunition and
ammunition components, bulletproof vests, gun boxes and any and all documentation
related to the purchase of such items;

Bank account records, loan documents, wire transfer records, money order receipts, postal
express mail envelopes, bank statements, safe deposit box keys and records, money
containers, financial records and notes showing payment, receipt, concealment, transfer, or
movement of money generated from the sale of controlled substances, or financial
transactions related to the trafficking of controlled substances;

Drug or money ledgers, drug distribution or customer lists, drug supplier lists,
correspondence, notations, logs, receipts, journals, books, records, and other documents
noting the price, quantity, and/or times when controlled substances were obtained,
transferred, sold, distributed, and/or concealed;

Personal telephone books, address books, telephone bills, photographs, letters, cables,
telegrams, facsimiles, personal notes, receipts, documents and other items or lists reflecting
names, addresses, purchases, telephone numbers, addresses and communications regarding
illegal activities among and between members and associates involved in drug trafficking
activities;

Records of off-site storage locations, including but not limited to safe deposit box keys and
records, and records and receipts and rental agreements for storage facilities;

Cellular telephones, text messaging systems, other communication devices, and all
electronic storage areas on the device including stored telephone numbers, recently called
numbers list, text messages, digital audio and/or video recordings, pictures, settings, and

Case 2:20-mj-00819-WEC Filed 02/18/20 Page 3 0f4 Document 1
10.

11.

12.

13.

any other user defined settings and/or data, as well as any records associated with such
communications services used to commit drug trafficking offenses;

Records, items and documents reflecting travel for the purpose of participating in drug
trafficking activities, such as passports, airline tickets, bus tickets, vehicle rental receipts,
credit card receipts, taxi cab receipts, hotel and restaurant receipts, canceled checks, maps,
and records of long distance calls reflecting travel;

Indicia of occupancy, residency or ownership of the premises, vehicles, and things
described in the warrant, including utility bills, telephone bills, loan payment receipts, rent
receipts, trust deeds, lease or rental agreements, addressed envelopes, escrow documents
and keys;

Photographs, videotapes or other depictions of assets, firearms, coconspirators, or
controlled substances;

Computers, laptops, or other electronic storage device capable of being used to commit the
violations or store any of the information described above.

As used above, the terms “records” and “information” include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored, including
any form of computer or electronic storage (such as hard disks or other media that can store data);
any handmade form (such as writing, drawing, painting); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

Case 2:20-mj-00819-WEC Filed 02/18/20 Page 4of4 Document 1
